Citation Nr: 0805516	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-37 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to November 30, 2001, 
for the award of a 100 percent rating for schizophrenic 
reaction/bipolar disorder/schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an effective date earlier than 
November 30, 2001, for the award of a 100 percent rating for 
a psychiatric disability.  The veteran subsequently initiated 
and perfected an appeal of this determination.  

In May 2007, the veteran testified via video before the 
undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  In a January 2000 rating decision, the RO denied the 
veteran a disability rating in excess of 10 percent for his 
service-connected psychiatric disability.  The veteran did 
not appeal this decision.  

2.  On November 14, 2001, the veteran was hospitalized at a 
VA Medical Center for treatment of psychiatric symptoms.  
This was the first such treatment since the January 2000 
rating decision of record.  

3.  A claim for an increased rating for a service-connected 
psychiatric disability was received November 30, 2001.  This 
was the first such claim since the January 2000 rating 
decision.  





CONCLUSION OF LAW

An effective date of November 14, 2001, and no earlier is 
warranted for the award of a 100 percent schedular rating for 
the veteran's schizophrenic reaction/bipolar 
disorder/schizophrenia.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in December 2005 and 
March 2006: (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claim; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested that he provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, and found that 
the error was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  At 
his May 2007 hearing, the veteran stated he is in receipt of 
Social Security Disability benefits.  Generally, VA's duty to 
assist includes an obligation to obtain Social Security 
Administration (SSA) records when they may be relevant and VA 
has actual notice that the veteran is seeking or has sought 
SSA benefits.  See Baker v. West, 11 Vet. App. 163, 169 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Such has not been accomplished in the present case.  
However, the Board finds remand for request of the veteran's 
SSA records is not warranted.  The Board notes that the 
veteran stated that he filed for Social Security Disability 
benefits in approximately 2002, which would have been 
subsequent to any increased rating claim filed with VA prior 
to November 30, 2001,  More importantly, however, the veteran 
stated the SSA relied chiefly upon his VA treatment records 
in making their determination, and such VA records are 
already of record.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

The veteran seeks an effective date prior to November 30, 
2001, for the award of a 100 percent rating for a service-
connected psychiatric disability.  VA law and regulation 
state that unless otherwise provided, the effective date of 
an award of increased evaluation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of the application therefor.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2007).  The 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400 (2007).  

The Board notes also that the effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2007).  

In addition, the Court has indicated that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
§ 5110(b)(2) which provides that the effective date of an 
award of increased compensation shall be the earliest date of 
which it is ascertainable that an increase in disability had 
occurred, "the only cognizable 'increase' for this purpose 
is one to the next disability level" provided by law for the 
particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.  

Also, with regard to the terms "application" or "claim", 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report or a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1) (2007); see also 38 C.F.R. 
§ 3.155(a) (2007).  

In the present case, the RO awarded the veteran an effective 
date of November 30, 2001, for the grant of a total rating 
based on receipt that same day of an informal increased 
rating claim.  The veteran had been service-connected for a 
psychiatric disability since a January 1967 rating decision 
made such an award, with a 10 percent initial rating.  At his 
May 2007 hearing, the veteran asserted that an earlier 
effective date was warranted because he had experienced 
significant social and occupational impairment essentially 
since service.  However, he could not remember if he had 
filed an increased rating prior to 2001.  

Review of the record reflects that the veteran had filed an 
increased rating claim in February 1995 for his psychiatric 
disability, which was decided by the RO in October 1995.  He 
was awarded a temporary total rating of 100 percent under 
38 C.F.R. § 4.29 due to hospitalization greater than 21 days, 
and a continuation of his 10 percent rating thereafter.  He 
did not appeal this determination.  Subsequently in January 
2000 the RO issued a rating decision denying him a rating in 
excess of 10 percent for his bipolar affective disorder.  
This decision arose from reports of the veteran's VA 
hospitalization in September and November 1999, evidence 
which was accepted by the RO as informal increased rating 
claims under 38 C.F.R. § 3.157.  The veteran also did not 
appeal this determination.  The next increased rating claim 
received was the aforementioned November 30, 2001 claim.  

In developing the November 2001 claim, the RO obtained VA 
treatment records from the VA Medical Center in Leavenworth, 
Kansas.  These records indicate the veteran was hospitalized 
beginning November 14, 2001, for psychiatric treatment.  He 
also reported at the time of admission no hospitalizations in 
the past 2-3 years.  As the veteran first sought VA treatment 
for his psychiatric symptoms on November 14, 2001, this date 
may be accepted as the date of receipt of an informal claim 
under 38 C.F.R. § 3.157(b)(1), as the veteran's actual 
increased rating claim was received later that month, well 
within the one-year time period.  Additionally, the veteran's 
subsequent hospitalization and treatment suggested a total 
rating for his schizophrenia/bipolar affective disorder was 
warranted beginning that date of initial hospitalization.  
Thus, the Board finds an earlier effective date, back to 
November 14, 2001, may be granted the veteran.  However, a 
effective date prior to November 14, 2001, must be denied.  

According to the November 2001 treatment records, the veteran 
had not sought hospitalization in the past "2-3 years", and 
records of either inpatient or outpatient VA treatment within 
a year of November 2001 have not been presented.  In fact, 
the record suggests, and the veteran does not contend 
otherwise, a treatment gap between his November 1999 VA 
treatment, and his November 2001 hospitalization.  This 
indicates that a prior date of receipt of claim based on 
treatment for the service-connected disability at issue is 
not warranted.  The veteran also testified at his May 2007 
hearing that he wasn't sure if he had filed an increased 
rating clam prior to the November 2001 claim.  As no such 
claim is in the record, the Board concludes the veteran 
neither filed a prior unadjudicated increased rating claim 
nor sought treatment for his psychiatric disability prior to 
November 2001 and subsequent to the January 2000 denial.  
Thus, an effective date prior to November 14, 2001, is not 
warranted.  See 38 C.F.R. § 3.400 (2007).  

At his hearing and in his notice of disagreement, the veteran 
stated that his symptoms have been severe for many years, and 
an earlier effective date is warranted on that basis.  The 
Board notes that the RO had considered increased ratings on 
several occasions subsequent to the initial award of service 
connection in January 1967, most recently in January 2000.  
In the absence of a timely notice of disagreement, those 
decisions are final.  See 38 U.S.C.A. § 7105 (West 2002).  If 
the veteran intends to suggest those prior decisions erred in 
failing to grant an increased rating, he must file a formal 
claim of clear and unmistakable error therein.  See 38 C.F.R. 
§ 3.105(e) (2007).  Currently, such a claim has not been 
filed by the veteran, and thus will not be considered by the 
Board.  

In conclusion, the Board finds an effective date of November 
14, 2001, and no earlier is warranted for the award of a 
total rating for the veteran's schizophrenic reaction/bipolar 
disorder.  As a preponderance of the evidence is against the 
award of an earlier effective date, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991). 


ORDER

Entitlement to an effective date of November 14, 2001, and no 
earlier for the award of a 100 percent schedular rating for 
service-connected schizophrenic reaction/bipolar 
disorder/schizophrenia is granted, subject to VA regulations 
concerning the payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


